Citation Nr: 0803175	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-19 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to an effective date earlier than March 12, 
2004, for the award of service connection for bilateral 
tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to May 
1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a December 2004 rating decision, the RO denied a 
compensable rating for bilateral hearing loss and determined 
that new and material evidence had not been submitted to 
reopen a previously denied claim of service connection for 
tinnitus.  Through his representative, the veteran perfected 
an appeal with the RO's decisions via the submission of a 
timely VA Form 9 in June 2005.

Before the matter was certified to the Board, in a September 
2005 rating decision, the RO granted service connection for 
tinnitus and assigned an initial 10 percent rating, effective 
March 12, 2004.  This determination constitutes a full award 
of the benefits sought on appeal with respect to the claim of 
service connection for tinnitus.  See Grantham v. Brown, 114 
F.3d. 1156 (Fed. Cir. 1997) (holding that where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the effective date of service 
connection).  

In January 2006, the veteran submitted a notice of 
disagreement with the effective date assigned by the RO for 
the award of service connection for tinnitus.  The record 
currently before the Board on appeal contains no information 
that the RO has issued a Statement of the Case addressing 
this issue.  Absent any such indication in the record, a 
remand for this action is now necessary.  Manlincon v. West, 
12 Vet. App. 238 (1999).  In addition, a remand is required 
with respect to the issue of entitlement to a compensable 
rating for bilateral hearing loss.  Thus, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


REMAND

As set forth above, in a September 2005 rating decision, the 
RO granted service connection for tinnitus and assigned an 
initial 10 percent rating, effective March 12, 2004.  In 
January 2006, the veteran submitted a notice of disagreement 
with the effective date assigned by the RO.  The RO has not 
yet issued a Statement of the Case addressing this issue.  
Thus, a remand for this action is now necessary.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

With respect to the claim for an increased rating for hearing 
loss, the Board notes that since this claim was last reviewed 
by the RO in the September 2005 Statement of the Case, 
additional VA clinical records pertaining to treatment of the 
veteran's service-connected bilateral hearing loss were 
received by the RO.  The veteran has not waived his right to 
initial RO consideration of such evidence.  Thus, a remand is 
necessary.  See 38 C.F.R. § 20.1304 (2007).

In addition, the record on appeal appears to be incomplete.  
A review of the record indicates that the veteran has 
received treatment for his service-connected bilateral 
hearing loss at the VA Medical Center in Cleveland, Ohio.  
Complete records from that facility, however, do not appear 
to be of record.  

Finally, the Board notes that the veteran was last examined 
for VA compensation purposes in August 2005, more than two 
years ago.  Given his contentions, the Board finds that a 
more contemporaneous VA medical examination is necessary in 
order to ascertain the current severity of his service-
connected bilateral hearing loss.  38 C.F.R. § 3.159(c)(4) 
(2007).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue a Statement of 
the Case to the veteran and his 
representative addressing the issue of 
entitlement to an effective date earlier 
than March 12, 2004, for the award of 
service connection for bilateral 
tinnitus.  The Statement of the Case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal, if he so desires.  38 C.F.R. § 
20.302(b) (2007).  This issue should then 
be returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected.

2.  The veteran should be scheduled for a 
VA medical examination for the purpose of  
determining the current severity of his 
service-connected bilateral hearing loss.  
All indicated testing deemed necessary by 
the examiner should be performed, 
including a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test.  

3.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claim.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.



The case should then be returned to the Board for further 
consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


